Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 12, 2018

The Court of Appeals hereby passes the following order:

A19A0241. SHABAZZ RAHEEM THOMPSON v. THE STATE.

      The trial court entered an order denying Shabazz Thompson’s motion for an
out-of-time appeal on June 12, 2017. On July 18, 2017, Thompson filed a notice of
appeal to this Court.1 We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Thompson’s notice of appeal is untimely,
as it was filed 36 days after entry of the order denying his motion for an out-of-time
appeal. Consequently, this appeal is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/12/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
         Thompson’s notice of appeal is dated July 10, 2017, but was not filed in the
trial court until July 18, 2017.